             Case 2:20-cv-00118-wks Document 2 Filed 04/16/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT

 UNITED STATES OF AMERICA                        )
                                                 )
        v.                                       )      No. 2:12-cr-65-1
                                                 )
 KEVIN HARRIS                                    )

                                             ORDER

       By Order dated December 29, 2020, Defendant was allowed additional time to object to

the Magistrate Judge’s November 3, 2020, Report and Recommendation. (Doc. 134.) On

January 12, 2021, Defendant filed his objections to the Report and Recommendation (Doc. 136).

       A district judge must make a de novo determination of those portions of a magistrate

judge’s report and recommendation to which an objection is made. Fed. R. Civ. P. 72(b)(3); 28

U.S.C. § 636(b)(1). The district judge may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” § 636(b)(1).

       After careful review of the file and the Magistrate Judge’s Report and Recommendation

(Doc. 133), this Court ADOPTS the Magistrate Judge’s recommendations in full for the reasons

stated in the Report. The motion to set aside, vacate, or correct sentence (Doc. 127) under 28

U.S.C. § 2255 is DENIED.

       As stated in the Magistrate Judge’s Report and Recommendation, relief under § 2255 for

non-constitutional claims is warranted only where a petitioner has shown “a fundamental defect

which inherently results in a complete miscarriage of justice.” Davis v. United States, 417 U.S.

333, 346 (1974) internal quotation marks omitted); see also United States v. Addonizio, 442 U.S.

178, 185 (1979) (“[A]n error of law does not provide for a basis for collateral attack unless the
           Case 2:20-cv-00118-wks Document 2 Filed 04/16/21 Page 2 of 2




claimed error constituted a fundamental defect which inherently results in a complete

miscarriage of justice.” (internal quotation marks omitted.)).

       Even with modifications of Harris’s criminal history category from four to three, his

sentence is still within the applicable sentencing range. Harris has failed to demonstrate a gross

miscarriage of justice.

       The court declines to issue a certificate of appealability, which may issue in a § 2255

proceeding “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). Generally, a movant meets this burden by demonstrating that

“reasonable jurists could debate whether . . . the [motion] should have been resolved in a

different manner or that the issues presented [a]re adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted).

Harris has not made this showing, and thus the court will not issue a certificate of appealability.

       SO ORDERED.

       Dated at Burlington, in the District of Vermont, this 16th day of April, 2021.


                                                      /s/ William K. Sessions III
                                                      William K. Sessions III
                                                      District Court Judge




                                                 2
